Citation Nr: 0941726	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 5, 2002, 
for the grant of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1992 to October 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
claim of service connection for a low back disorder, and 
granted service connection for such disability, rated 40 
percent, effective from June 5, 2002.  In July 2009, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  An unappealed January 1997 rating decision denied service 
connection for a low back disorder; clear and unmistakable 
error (CUE) in the prior decision is not alleged.  

2.  After the January 1997 rating decision, the first 
communication from the Veteran evidencing an intent to reopen 
a claim of service connection for a low back disorder was 
received on June 5, 2002.  


CONCLUSION OF LAW

An effective date prior to June 5, 2002, is not warranted for 
the award of service connection for a low back disorder.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the September 2004 rating decision that is on appeal 
granted service connection for a low back disorder and 
assigned an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2006 statement of the case provided notice 
on the "downstream" issue of an earlier effective date of 
award, and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  Notably, the Veteran has not alleged prejudice 
from any downstream notice defect.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  At the July 2009 Travel Board hearing, the 
Veteran indicated that he visited VA hospitals between 1997 
and 2002.  Notably, in his June 2002 formal claim for service 
connection for a low back disorder, and in October 2002 
correspondence, the Veteran denied receiving any medical 
treatment since his discharge from service.  Accordingly, the 
Board finds that there is no pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed January 1997 rating decision denied the 
Veteran's claim of service connection for a low back 
disorder.  That decision is final and not subject to revision 
in the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the January 1997 rating decision has not been alleged, 
and that rating decision is a legal bar to an effective date 
prior to the date of the decision.  

While the Veteran has not alleged CUE in the January 1997 
rating decision, he has argued that he is entitled to an 
effective date in October 1996, the date of his original 
claim of service connection for a low back disorder, 
essentially based on the argument that he was not informed of 
the rating decision, and its denial of his claim.  

The evidence of record shows that VA denied service 
connection for a low back disorder in a rating decision dated 
January 24, 1997.  The RO mailed a letter, dated February 10, 
1997, to the Veteran advising him of their decision and 
provided him with a VA Form 21-4107 (appellate rights and 
instructions).  The mailing address on the letter is 
identical to the address provided by the Veteran on his 
application for compensation, received in October 1996.  The 
Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable, and that it is presumed that the February 10, 
1997, notification letter and VA Form 21-4107 were properly 
mailed by the RO and properly delivered by the postal 
service.  The United States Court of Appeals for Veterans 
Claims has ruled that there is a rebuttable "presumption of 
administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 15 
Vet. App. 61, 63 (2001).  In order to rebut this presumption, 
there must be "clear evidence" to the contrary that either 
VA's regular mailing practices were not regular or they were 
not followed.  Specifically, the Veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses that could have 
been used to contact him.  See Davis v. Principi, 17 Vet. 
App. 29 (2003); Woods v. Gober, 14 Vet. App. 214 (2000); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the absence 
of clear evidence to the contrary, it is presumed that VA 
properly notified the Veteran of the January 24, 1997, rating 
decision (and his right to appeal) with the February 10, 
1997, letter, and that he received such letter.  There is no 
evidence in the record that the mail was not physically 
received, or that it did not include the notice of appellate 
rights.  The Veteran's formal claim to reopen a claim of 
service connection for a low back disorder was received by 
the RO on June 5, 2002.  The only question remaining before 
the Board at this time is whether subsequent to the January 
1997 rating decision and prior to June 5, 2002, he 
communicated an intent to reopen his claim seeking service 
connection for a low back disorder.  There is nothing in the 
record to suggest that he did so.  

In his February 2007 Substantive Appeal, the Veteran alleged 
that one of the reasons he went to the local ROs was because 
at the end of 1996 and in 1997, he was going through a 
separation with his then wife, and that any mail he received 
(including the February 1997 notification letter) was likely 
discarded by his ex-wife, and he wanted to inform the ROs of 
his new address.  Notably, in February 2006 correspondence 
and at the July 2009 Travel Board hearing, the Veteran 
indicated that he did not move from the address where the 
February 1997 notification letter was mailed until 
October/November 1997; consequently, the letter was mailed to 
his known address at the time of the mailing.  
Notwithstanding, while VA has a duty to assist him in the 
development of a claim, this duty is not limitless.  It is 
his burden to keep VA apprised of his whereabouts and, if he 
does not do so, VA is not obligated to "turn up heaven and 
earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  While the Veteran has alleged that he informed the 
ROs of his new address (which the evidence of record 
indicates he did not move until at least October or November 
1997, and thereby well after the mailing of the February 1997 
notification letter), there is no evidence that he did inform 
the ROs of his new address, and it was his responsibility to 
inform VA of his whereabouts.  

Additionally, at the July 2009 Travel Board hearing and in 
February 2006 correspondence, the Veteran argued that he went 
to local ROs after the January 1997 rating decision, and that 
he was never informed that a decision had been reached in his 
claim for service connection for a low back disorder.  There 
is nothing in the record to suggest that he did so.  While it 
may well be that the Veteran would have filed his claim 
seeking service connection sooner if he had been aware of the 
process, the Board is precluded from awarding benefits where 
they are not allowed by statute.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (finding where a statute specifically 
provided an effective date as the date of application, an 
earlier effective date was not allowed under equitable 
estoppel because payment of government benefits must be 
authorized by statute).  There is no statutory authority that 
would allow VA to grant the Veteran an earlier effective date 
for the reason he has alleged.  See Shields v. Brown, 8 Vet. 
App. 346, 351 (1995) (rejecting appellant's argument that she 
was prevented from filing a timely claim because of advice 
from a local veterans' service office); see also Townsend v. 
Brown, 9 Vet. App. 258, 260 (1996) (finding that a Notice of 
Appeal to the Court was untimely and that it was irrelevant 
that the appellant had relied on advice from a local veterans 
service office regarding the time limit for filing a Notice 
of Appeal).    

For all these reasons, the appeal must be denied.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  


ORDER

An effective date prior to June 5, 2002, for the grant of 
service connection for a low back disorder is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


